Citation Nr: 1716512	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's left knee degenerative joint disease for the period prior to August 18, 2010.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee degenerative joint disease for the period on and after August 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to August 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) which granted service connection for left knee degenerative joint disease and assigned a noncompensable disability evaluation for the period from November 21, 2007, to August 17, 2010, and a 10 percent evaluation for the period on and after August 18, 2010 for that disability.  

In June 2014, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim can be a component of an increased rating claim. In this case, the Veteran has not indicated that he is unable to obtain or retain gainful employment as a result of the disabilities at issue. As such, a TDIU claim is not now before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected left knee degenerative joint disease has been productive of significant impairment warranting assignment of at least a 10 percent evaluation during all relevant periods.  At the June 2014 Board hearing, the Veteran testified that his left knee disability had increased in severity since the previous VA knee examination and is "ready for another operation."  At his August 2014 VA examination, the Veteran reported pain with weight bearing, a sense of instability, and buckling of the knee. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

The Board remanded this appeal in July 2014 for a new VA examination.  Since that time, the Veteran has received two VA examinations related to his knee disability, in August 2014 and again in September 2015. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.

Since the Veteran's left knee disability claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examinations in August 2014 and September 2015; accordingly, further VA examination is warranted.  In addition, since the last Board action on this claim, the Veteran has provided private medical records dated May 2015 from his orthopedist that indicate the Veteran's knee disability has worsened.  Thus, a new examination of the Veteran's disability is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records, since September 2016. Should they exist, associate such records with the Veteran's electronic claims file.

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and severity of his service-connected left knee disability. 

a. The claims folder should be made available and reviewed by the examiner. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

b. In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the left knee, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss.  The testing should also include testing of the right knee.  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why. The examiner is to describe the Veteran's symptoms associated with the Veteran's left knee disorder.

c. If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided. If feasible, the examiner should portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion. If not feasible, this should be stated for the record together with the rationale. If the Veteran does not have pain or any of the other factors, that fact must be noted in the report.

3. Then readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







